Citation Nr: 1444756	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  12-02 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent for pain disorder with depressive disorder not otherwise specified and panic disorder (claimed as anxiety and depression).

3.  Entitlement to service connection for DDD of the cervical spine, claimed as secondary to service-connected residuals status post left distal femoral shaft fracture.

4.  Entitlement to headaches, claimed as secondary to service-connected residuals status post left distal femoral shaft fracture and/or service-connected DDD of the lumbar spine.

5.  Entitlement to erectile dysfunction, claimed as secondary to service-connected residuals status post left distal femoral shaft fracture and/or service-connected pain disorder with depressive disorder not otherwise specified and panic disorder (claimed as anxiety and depression).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran had active service from June 2000 to August 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2009 and January 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

On a January 2013 VA Form 9 Substantive Appeal, the Veteran requested a Travel Board hearing at his local RO; however, such hearing has not been scheduled.  The claims must be remanded to afford the Veteran an appropriate Board hearing.  38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§20.700(a), 20.703 (2013).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a hearing before a traveling Veterans Law Judge following the usual procedures.  A copy of the notice letter concerning the time and date of the hearing should be placed in the record.

2.  After the hearing has been held, or if the Veteran fails to report for the hearing or withdraws the hearing request, the claims should be returned directly to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

